DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 7/20/2021 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 16, line 1, “Method” should be changed to --- A method ---. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.         Claims 16-35 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Regarding claim 16 and similarly claim 30, taking claim 16 as an example, in the claim, it is not clear to the reader what “a first combined signal” is and comprises of, leaves the reader in doubt as to the meaning of the term to which it refers, thereby rendering the definition of the subject-matter of claim 16 is indefinite.
          Claims 17-29 and 31-35 are also rejected as they inherit the deficiencies in claim 16 and 30, respectively.
          Regarding claims 21 and 31, taking claim 21 as an example, in the claim, it is not clear to the reader what “at least second combined signal” is and comprises of, leaves the reader in doubt as to the meaning of the term to which it refers, thereby rendering the definition of the subject-matter of claim 21 is indefinite.
          
                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claims 16-18, 39, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR-20160074022; hereinafter “Park”).
         Regarding claim 16 and similarly claim 30, taking claim 1 as an example, Park discloses method for detecting an electrical discharge in an electrical apparatus (a partial discharge diagnosis system using an electromagnetic field (EMF) sensor and an acoustic sensor in power facilities such as a Gas Insulated Switchgear (GIS), EBG (End Box Gas) and power
cable. See at least in [0001]), the method comprising:          sensing an acoustic wave (sensed by an acoustic sensor 120, see Fig. 1) and an electromagnetic wave (sensed by an electromagnetic field EMF sensor) using a first sensing device (a collector unit 100) and generating a first combined signal (The sound collector 100 mixes the signal detected from the power facility through the EMF sensor and the signal detected from the acoustic sensor, converts and amplifies the signal into an acoustic signal, and converts the amplified acoustic signal into a digital signal, see [0023]. The signal processing unit 130 mixes signals output from the EMF sensor unit 110 and the acoustic sensor unit 120 and generates a mix signal to a noise removal unit 140, see [0033-34]); and          processing the first combined signal to determine the occurrence and/or properties of an electrical discharge (a diagnosis unit 230 classifies the digital data and analog sound signals converted by the audio processing unit 220 for each power facility, and sets the digital data in bit units and the standard range for each signal that has passed through the filter bank unit of the sound collector 100. It monitors the data value by subdividing it into multiple pieces to have, diagnoses abnormal data through time-series and frequency-series analysis of digital data, and outputs real-time diagnosis results. diagnostic module 233 sets a reference value range having minimum and maximum values for the subdivided digital data, and if it is out of the set reference value range, it is judged as abnormal data, and if an abnormality occurs, the location and failure history information of the corresponding power facility. See at least in [0041-0044]).
         Regarding claim 17, Park discloses the method for detecting an electrical discharge according to claim 16, wherein the processing further comprises: generating a first electromagnetic signal from a component of the first combined signal corresponding to the electromagnetic wave; and generating a first acoustic signal from a component of the first combined signal corresponding to the acoustic wave (see [0010, 23]).
         Regarding claim 18, Park discloses the method for detecting an electrical discharge according to claim 17, wherein the processing further comprises: categorizing the electrical discharge based on at least one of the first electromagnetic signal and the first acoustic signal (see at least in [0010]).
         Regarding claim 29 and 36, Park discloses the method for detecting an electrical discharge according to claim 16, wherein the electrical apparatus is a medium-voltage or high-voltage electrical switchgear (a gas insulated switchgear. See [0001]).
         Regarding claim 34, Park discloses use of the detection system according to claim 30 for detecting an electrical discharge in an electrical apparatus (see [0001]).



8.      Claims 19-21, 23 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehghan et al. (US. Pub. 2017/0168024; hereinafter “Dehghan”).
         Regarding claim 16 and similarly claim 30, taking claim 1 as an example, Dehghan discloses method for detecting an electrical discharge in an electrical apparatus (methods for the detection and characterization of fatigue cracking and partial discharge events in electrical machines. See paragraph [0001]), the method comprising:          sensing an acoustic wave and an electromagnetic wave using a first sensing device (a first sensing device is a first pair of acoustic emission (AE) sensors 16 and partial discharge (PD) sensors 20, see Fig. 1. The sensors 16 and 20 are integrated PD/AE sensors, where each sensor 16 and 20 is capable of detecting both electrical signals and AE signals, see [0027]) and generating a first combined signal (where electrical data and acoustic data are fused, or in the combination of detection signals from the electrical/acoustic signals into a combined signal. See [0031, 36-37]); and          processing the first combined signal to determine the occurrence and/or properties of an electrical discharge (Based on the signals from the sensors, various events such as PD events, mechanical fatigue cracking may be classified and located. Time of flight measurements are used to locate PD events. See [0031, 36-37]).
        Regarding claim 19, Dehghan discloses the the method for detecting an electrical discharge according to claim 17, wherein the processing further comprises: determining a first time of flight between a peak amplitude of the first electromagnetic signal and a peak amplitude of the first acoustic signal; and determining the distance of the electrical discharge from the position of the first sensing device based on the first time of flight (see at least in [0033 and 0045]).
        Regarding claims 20 and 31, Dehghan discloses the method for detecting an electrical discharge according to claim 16, further comprising: sensing a property of the electrical apparatus using at least a second sensing device (using a second sensing device is a second pair of acoustic emission (AE) sensors 16 and partial discharge (PD) sensors 20, see Fig. 1), wherein the processing further comprises comparing the first combined signal and a signal from the at least one second sensing device (The acoustic statistical events and the electrical statistical events are compared as a cross-check for consistency, clarification, and confirmation of the classifications by the separate systems. Any acoustic emission data corresponding to an acoustic statistical event classified as a fatigue cracking event may be analyzed to determine the location and severity of the fatigue cracking event. See at least in [0031]).        Regarding claim 21, Dehghan discloses the method for detecting an electrical discharge according to claim 16, further comprising: sensing the acoustic wave and the electromagnetic wave using at least one second sensing device (using a second sensing device is a second pair of acoustic emission (AE) sensors 16 and partial discharge (PD) sensors 20, see Fig. 1) and generating at least one second combined signal (where electrical data and acoustic data are fused, or in the combination of detection signals from the electrical/acoustic signals into a combined signal. See [0031, 36-37]), and wherein the processing further comprises: determining a location of the electrical discharge by comparing the first combined signal and the at least one second combined signal (The acoustic statistical events and the electrical statistical events are compared as a cross-check for consistency, clarification, and confirmation of the classifications by the separate systems. Any acoustic emission data corresponding to an acoustic statistical event classified as a fatigue cracking event may be analyzed to determine the location and severity of the fatigue cracking event. See at least in [0031]).
        Regarding claim 23, Dehghan discloses the method for detecting an electrical discharge according to claim 21, wherein the first sensing device (the first pair of sensors 16 and 20) is configured for sensing the electromagnetic wave and the acoustic wave in one compartment of the electrical apparatus (see Fig. 1), and the at least one second sensing device (the second pair of sensors 16 and 20) is configured for sensing the electromagnetic wave and the acoustic wave in a different compartment of the electrical apparatus (see Fig. 1).

Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 20-21, 23, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park.        Regarding claims 20 and 31, Park discloses the method for detecting an electrical discharge according to claim 16, except for specifying further comprising: sensing a property of the electrical apparatus using at least a second sensing device, wherein the processing further comprises comparing the first combined signal and a signal from the at least one second sensing device.However having an additional sensing device such as a second sensing device which is similar to the first sensing device for sensing the acoustic and electromagnetic waves and further comparing the first combined signal of the first sensing device to a sensing signal of the second sensing device is a known practice in the art and using the second sensing device would simply be a matter of inventor design choice.
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the partial discharge diagnosis system of Park by having a second sensing device which is similar to the first sensing device and comparing the first combined signal of the first sensing device to a sensing signal of the second sensing device, for purpose of using the same multiple sensing devices for monitoring partial discharges in different locations in the electrical power facility, in order to meet the system design and specification requirement.
        Regarding claim 21, Park discloses the method for detecting an electrical discharge according to claim 16, further comprising: sensing the acoustic wave and the electromagnetic wave using at least one second sensing device and generating at least one second combined signal, and wherein the processing further comprises: determining a location of the electrical discharge by comparing the first combined signal and the at least one second combined signal.
However having an additional sensing device such as a second sensing device which is similar to the first sensing device for sensing the acoustic and electromagnetic waves and determining a location of the electrical discharge (see [0014] and claim 1 of Park) and a step of comparing the first combined signal of the first sensing device to a second combined signal of the second sensing device for determining a location of the electrical discharge would simply be a matter of inventor design choice.         Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the partial discharge diagnosis system of Park by having a second sensing device and comparing the first combined signal of the first sensing device to a second combined signal of the second sensing device, for purpose of using the same multiple sensing devices for monitoring partial discharges in different locations in the electrical power facility, in order to meet the system design and specification requirement.

         Regarding claim 23 and similarly claim 25, taking claim 23 as an example, Park discloses the method for detecting an electrical discharge according to claim 21, wherein the first sensing device is configured for sensing the electromagnetic wave and the acoustic wave in one compartment of the electrical apparatus (paragraphs [0010 and 0023] describe the first sensing device 100 comprises the electromagnetic field EMF sensor for detecting electromagnetic wave from the electrical discharge and the acoustic sensor for detecting acoustic wave from the electrical discharge), and the at least one second sensing device (adding a second sensing device which is similar to the first sensing device) is configured for sensing the electromagnetic wave and the acoustic wave in a different compartment of the electrical apparatus (see [0010 and 0023]).

11.     Claims 27-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Huang et al. (US Pub. 2016/0341782; hereinafter “Huang”).      Regarding claim 27 and 32, Park discloses the method for detecting an electrical discharge according to claim 20, except for explicitly specify that wherein the first and at least one second sensing device is a microphone.
        Huang discloses a device for detecting a partial discharge or arc fault, comprising a sound sensor  is a microphone (see Fig. 1 and [0043-0044]).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the partial discharge system of Park by having the acoustic sensor being as microphone as taught by Huang, in order to meet the system design and specification requirement.
      Regarding claim 28 and 33, Park discloses the method for detecting an electrical discharge according to claim 27, wherein the microphone is a micro-electro-mechanical system (MEMS) microphone (see [0039] of Huang).

Allowable Subject Matter
12.         Claims 22, 24 and 26 are rejected under 112(b) as being dependent from the base claim, but would be allowable if corrected to overcome the 112(b) rejection set forth above in this Office action.


Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
12/11/2022